Charles L. Robinson, CPA Legislative Auditor State Capitol Room 122 Little Rock, AR 72201
Dear Mr. Robinson:
This is in response to your request for an opinion on the following questions:
  1. May a school district pay certified teachers who have been called to active duty by the United States military for fifteen (15) days as provided by Ark. Code Ann. § 6-17-306?
  2. May a school district pay certified teachers who have been called to active duty by the United States military for a period longer than fifteen (15) days?
Please note that I have enclosed a copy of Attorney General Opinion Number 90-330 which I believe fully addresses the questions posed in your request.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb
Enclosure